PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/226,163
Filing Date: 19 Dec 2018
Appellant(s): Cisco Technology, Inc.



__________________
Davis, Ryan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/07/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/10/2021 from which the appeal is taken is being maintained by the examiner.

The following grounds of rejection are applicable to the appealed claims:
Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimoga Manjunatha (US 20190306231 A1).
Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manjunatha as applied to claims 1, 10 and 19 above, and further in view of Shetty (US 20160277355 A1).

(2) Response to Argument

V. ARGUMENT
Summary of the appellant’s arguments:
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. See MPEP §2131.
Manjunatha does not anticipate claims 1-5, 7-14, and 16-19.
The determination of obviousness is made with respect to the subject matter as a whole, not separate pieces of the claim.
No prima facie case of obviousness of claims 6, 15, and 20 exist, because, the cited references do not teach, suggest, or otherwise render obvious all of the elements recited in claims 6, 15, and 20.
Response:
	As is shown, below, Manjunatha anticipates claims 1-5, 7-14, and 16-19. And, claims 6, 15, and 20 are rendered obviousness, by the combination of references.

Claim 1. Manjunatha teaches a device for re-routing network traffic direct to one or more pod devices ([0021] a pod, as well as an individual container, may be a temporary configuration. Pods may be created, assigned a unique ID, and scheduled to nodes 104 where they remain until termination, according to restart policy, or deletion. If a node 104 fails, the pods scheduled to that node 104 may be scheduled for deletion, after a timeout period. [0022] system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, comprise one or more pods. Utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address. The pods have different IP addresses and, where there is more than one pod, this redirection may be intended to forward traffic to a given pod with a predetermined probability, e.g. an equal probability. A pod's reply may be routed back to a service IP address, i.e. the node 104, and then forwarded thereby to a client. [0051] the worker node 300 further comprises a processing resource 308 to forward a service request to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, e.g. a pod, using the IP table, unless the service request is a blocked service request. Such a node 300 may provide a node 104 of FIG. 1, or may carry out the method of FIG. 2) comprising: 
one or more processors; and 
at least one non-transitory memory coupled to the one or more processors comprising instructions stored thereon, the instructions executable by the one or more processors of a computing system ([0092] machine readable instructions loaded onto a computer or other programmable data processing devices, so that the computer or other programmable data processing devices perform a series of operations to produce computer-implemented processing, thus the instructions executed on the computer or other programmable devices realize functions specified by flows in the flow charts and blocks in the block diagrams) to:
detect a failure event associated with a first pod, wherein the first pod is configured to receive traffic from an ingress device ([0071] If one of the nodes fail, which may be a total failure or a partial failure, i.e. the node is unhealthy, the IP addresses which were configured on the failed node is configured on any one of the other two nodes. Availability is achieved. Reassigning an IP address, in the event of that a node fails, or becomes unhealthy, comprises utilising a mapping table associated with a node, discussed in FIG. 6); 
remove, from a routing table, a network device address of the first pod in response to the detected failure event ([0080] IP addresses associated with the failed node is reassigned to the new master node, based on the VRID-to-IP address mapping table. To effect this change, a background process is reloaded with the new configuration) (Examiner note: reassigned to the new master node - is effectively remove, from a routing table); 
receive a packet from the ingress device that is destined for a service; 
use the routing table to look up a pod for handling a service request associated with the service; 
determine, based on not finding the network device address of the first pod in the routing table, a network device address of a second pod ([0022] system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, comprise one or more pods. Utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address. The pods have different IP addresses and, where there is more than one pod, this redirection may be intended to forward traffic to a given pod with a predetermined probability, e.g. an equal probability. A pod's reply may be routed back to a service IP address, i.e. the node 104, and then forwarded thereby to a client); and 
forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed ([0086] FIG. 7 shows a container cluster management system 700, comprising the cluster manager 102 of FIG. 1 and a plurality of nodes 400 as described in FIG. 4. the container cluster management system 700 comprises a high availability configuration manager 702 to, in the event of a failure of a node, reassign the IP address of the failed node to another node. Operate a process such as keepalived or proxy ARP. Executing a method in FIG. 6. Container cluster management system 700 comprises an advertisement agent 704 to advertise at least one of an availability of the node, as a Virtual Router Redundancy Protocol VRRP advertisement/response, and an accessibility of an IP address of a service to a network, as described in relation to block 514 above) (Examiner note: reassign the IP address of the failed node to another node - is effectively using the second device address).

A. Claims 1-5, 7-14, and 16-19 are not anticipated by Manjunatha as Manjunatha does not teach or suggest the elements of the claims related to forwarding using a second device address.
Summary of the appellant’s arguments:
Claim 1 includes the language of forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.
Manjunatha does not teach or suggest each and every one of the above-mentioned limitations. Manjunatha does not teach or suggest forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.
Manjunatha recites a high availability configuration manager 702 to, in the event of a
failure of a node, reassign the IP address of the failed node to another node. See para. [0087]. Office equates the reassignment of the IP address of the failed node to another node, as described by Manjunatha, as effectively using the second device address. In teaching reassigning an IP address of a failed node to another node, Manjunatha does not teach or suggest two separate device addresses, as is claimed, in claim 1. In teaching reassigning an IP address to a new node, Manjunatha does not teach or suggest forwarding a packet to a second pod using a second device address of the second pod which would be a distinct and separate address of a first device address of a failed pod.
Manjunatha does not teach or suggest the language of claim 1 of forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed. 
claim 1 is not anticipated by Manjunatha.
Independent claims 10 and 19 include similar elements as claim 1 and are not anticipated by the cited reference as independent claim 1. Claims 2-5, 7-9, 11-14 and 16-18, which depend from one of independent claims 1 and 10 are not anticipated by the cited reference as independent claims 1 and 10.
Response:
The mapping utilized is as follows:
forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed ([0086] FIG. 7 shows a container cluster management system 700, comprising the cluster manager 102 of FIG. 1 and a plurality of nodes 400 as described in FIG. 4. the container cluster management system 700 comprises a high availability configuration manager 702 to, in the event of a failure of a node, reassign the IP address of the failed node to another node. Operate a process such as keepalived or proxy ARP. Executing a method in FIG. 6. Container cluster management system 700 comprises an advertisement agent 704 to advertise at least one of an availability of the node, as a Virtual Router Redundancy Protocol VRRP advertisement/response, and an accessibility of an IP address of a service to a network, as described in relation to block 514 above) (Examiner note: reassign the IP address of the failed node to another node - is effectively using the second device address).
Additionally, in the claim mapping, the following passage was provided:
([0071] If one of the nodes fail, which may be a total failure or a partial failure, i.e. the node is unhealthy, the IP addresses which were configured on the failed node is configured on any one of the other two nodes. Availability is achieved. Reassigning an IP address, in the event of that a node fails, or becomes unhealthy, comprises utilising a mapping table associated with a node, discussed in FIG. 6).
As seen above, a mapping table associated with a node, is utilized. Each node has its own unique address, in the mapping table. Therefore, there are, as many unique addresses, as there are nodes. 

B. The Office Action incorrectly ignores the plain meaning of the claims in sustaining the rejections of claims 1-5, 7-14, and 16-19 as being anticipated by Manjunatha.
Summary of the appellant’s arguments:
Claim 1 includes: determine, based on not finding the network device address of the first pod in the routing table, a network device address of a second pod, and forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.
In teaching reassigning an IP address of a failed node to another node, Manjunatha does not teach or suggest two separate device addresses, as is claimed in claim 1. In teaching reassigning an IP address to a new node, Manjunatha does not teach or suggest forwarding a packet to a second pod using a second device address of the second pod which would be a distinct and separate address of a first device address of a failed pod. Office has not shown that Manjunatha teaches or suggests the language of claim 1 of forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.
Office states: there is no requirement, in the claims that, the Internet Protocol IP address of the failed node, the first pod, and the Internet Protocol IP address of the second pod, have to be distinct from one another. Claim 1 includes two positively claimed separate addresses, a network device address of a first pod and a network device address of a second pod. Claim 1 would not function if the network device address of the first pod was the same address as the network device address of the second pod. The address of the first pod is not reassigned to the second pod which would lead to forwarding of the packet to the first pod instead of the second pod if the claimed network device address of the second pod is the same address as the claimed network device address of the first pod.
 Office does not account for the plain meaning, of the language, of claim 1. Claim 1 is not anticipated by Manjunatha.
Independent claims 10 and 19 include similar elements as claim 1 and are not anticipated by the cited reference as independent claim 1. Claims 2-5, 7-9, 11-14, and 16-18, which depend from one of independent claims 1 and 10, include all of the recitations of the corresponding independent claims from which they depend and are not anticipated by the cited reference as independent claims 1 and 10.
Response:
The mapping utilized is as follows:
determine, based on not finding the network device address of the first pod in the routing table, a network device address of a second pod ([0022] system 100, a node 104 forwards service requests for a service received via the cluster manager 102 to at least one container sub-cluster by translating the destination address of the service request to an IP address of a container sub-cluster, comprise one or more pods. Utilise Destination Network Address Translation DNAT and redirect the incoming traffic to the pod or pods which make up the service identified by the IP address. The pods have different IP addresses and, where there is more than one pod, this redirection may be intended to forward traffic to a given pod with a predetermined probability, e.g. an equal probability. A pod's reply may be routed back to a service IP address, i.e. the node 104, and then forwarded thereby to a client); and 
forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed ([0086] FIG. 7 shows a container cluster management system 700, comprising the cluster manager 102 of FIG. 1 and a plurality of nodes 400 as described in FIG. 4. the container cluster management system 700 comprises a high availability configuration manager 702 to, in the event of a failure of a node, reassign the IP address of the failed node to another node. Operate a process such as keepalived or proxy ARP. Executing a method in FIG. 6. Container cluster management system 700 comprises an advertisement agent 704 to advertise at least one of an availability of the node, as a Virtual Router Redundancy Protocol VRRP advertisement/response, and an accessibility of an IP address of a service to a network, as described in relation to block 514 above) (Examiner note: reassign the IP address of the failed node to another node - is effectively using the second device address).
Additionally, in the claim mapping, the following passage was provided:
([0071] If one of the nodes fail, which may be a total failure or a partial failure, i.e. the node is unhealthy, the IP addresses which were configured on the failed node is configured on any one of the other two nodes. Availability is achieved. Reassigning an IP address, in the event of that a node fails, or becomes unhealthy, comprises utilising a mapping table associated with a node, discussed in FIG. 6).
As seen above, a mapping table associated with a node, is utilized. Each node has its own unique address, in the mapping table. Therefore, there are, as many unique addresses, as there are nodes. 
Furthermore, the appellant states: Claim 1 includes two positively claimed separate addresses, a network device address of a first pod and a network device address of a second pod. Claim 1 would not function if the network device address of the first pod was the same address as the network device address of the second pod. The address of the first pod is not reassigned to the second pod which would lead to forwarding of the packet to the first pod instead of the second pod if the claimed network device address of the second pod is the same address as the claimed network device address of the first pod.
This exact observation, is applicable to the, enabled, Manjunatha. The mapping table associated with the nodes, includes separate addresses; e.g., a network device address of a first pod, a network device address of a second pod, and separate network device addresses of all remaining pods. Manjunatha functions, because the network device address of the first pod is not the same address as the network device address of the second pod. Manjunatha does not take the address of the first pod, in the address table, to be reassigned to the second pod. Manjunatha, correctly, forwards the packet to the second pod. 

C. Claims 1-5, 7-14, and 16-19 are not anticipated by Manjunatha as Manjunatha does not teach or suggest the elements of the claims related to forwarding using a second device address.
Summary of the appellant’s arguments:
Claim 1 includes the language of “forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.”
Manjunatha does not teach or suggest “forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.” 
Manjunatha recites the container cluster management system 700 comprises an advertisement agent 704 to advertise at least one of an availability of the node, for example, as a Virtual Router Redundancy Protocol VRRP advertisement/response. See para. [0087]. Manjunatha sends this advertisement throughout the network, which would include the ingress node of claim 1. See para [0087] and [0066]. The ingress node, implemented in the teachings of Manjunatha, would know that the first pod has failed. The packet, in the teachings of Manjunatha, would be forwarded after the ingress device knows that the node has failed.
Office states that this teaching is an Internet Protocol IP address of a service. And, this Internet Protocol IP address of the service, has not changed. The teachings do not relate to an IP address of a service. Office states, the IP address is an IP address of a container sub-cluster, comprise one or more pods. The ingress node, implemented in the teachings of Manjunatha, would know that the first pod has failed, and as a result, the packet would be forwarded after the ingress device knows that the node has failed.
Manjunatha does not teaches or suggests the language of claim 1 of “forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed.” 
claim 1 is not anticipated by the cited reference.
Independent claims 10 and 19 include similar elements as claim 1 and are not anticipated by the cited reference as independent claim 1. Claims 2-5, 7-9, 11-14, and 16-18, which depend from one of independent claims 1 and 10, include all of the recitations of the corresponding independent claims from which they depend and are not anticipated by the cited reference as independent claims 1 and 10.
Response:
The mapping utilized is as follows:
forward the packet to the second pod using the second device address before the ingress device knows that the first pod has failed ([0086] FIG. 7 shows a container cluster management system 700, comprising the cluster manager 102 of FIG. 1 and a plurality of nodes 400 as described in FIG. 4. the container cluster management system 700 comprises a high availability configuration manager 702 to, in the event of a failure of a node, reassign the IP address of the failed node to another node. Operate a process such as keepalived or proxy ARP. Executing a method in FIG. 6. Container cluster management system 700 comprises an advertisement agent 704 to advertise at least one of an availability of the node, as a Virtual Router Redundancy Protocol VRRP advertisement/response, and an accessibility of an IP address of a service to a network, as described in relation to block 514 above) (Examiner note: reassign the IP address of the failed node to another node - is effectively using the second device address).
Additionally, in claim 1 mappings, the following passage was provided:
([0071] If one of the nodes fail, which may be a total failure or a partial failure, i.e. the node is unhealthy, the IP addresses which were configured on the failed node is configured on any one of the other two nodes. Availability is achieved. Reassigning an IP address, in the event of that a node fails, or becomes unhealthy, comprises utilising a mapping table associated with a node, discussed in FIG. 6).
As seen above, if one of the nodes fail, the IP addresses which were configured on the failed node is configured on any one of the other two nodes. Availability is achieved.
Therefore, e.g., if a packet has arrived, as the first node has failed; the forwarding to a second node, is immediate.  The ingress device would not know that, the first pod has failed. The switch over to the second pod has been immediate. The switch over, to the second pod, has been seamless and transparent to the ingress device.

D. Claims 6, 15, and 20 are patentable over the cited references as the cited references do not teach or suggest the elements of the claims.
Summary of the appellant’s arguments:
Claims 6, 15, and 20 stand or fall with claims 1, 10, and 19.
Response:
The response, with respect to the independent claims 1, 10, and 19, is also applicable to dependent claims 6, 15, and 20. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOOMAN HOUSHMAND/Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
 /ALPUS HSU/ Primary Examiner, Art Unit 2465  
                                                                                                                                                                                                     /MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.